OPINION — AG — A PUBLIC SCHOOL TEACHER MAY, WHEN PUPILS ARE PRESENT IN THE CLASSROOM, ACTING UPON HIS OR HER OWN AUTHORITY, WITHOUT EXPRESS PERMISSION, DIRECTION, OR REQUIREMENT OF A SUPERIOR WHOSE AUTHORITY IS DERIVED FROM THE SOVEREIGN, RECITE HOLY SCRIPTURES WITHOUT EXCEEDING THE CONSTITUTION LIMITATIONS IMPOSED BY THE FIRST ANDFOURTEENTH AMENDMENTS OF THE UNITED STATES CONSTITUTION. OPINION NO. 66-256 IS THEREBY WITHDRAWN, IT BEING INTENDED THIS OPINION SHALL SERVE AS A COMPLETE SUBSTITUTE THEREOF. (BIBLE READING/VOLUNTARY PRAYER/CONSTITUTIONAL) (C. T. BLANKENSHIP)